Citation Nr: 1513443	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of breast reduction surgery.

2.  Entitlement to service connection for forehead laceration.

3.  Entitlement to service connection for left ring finger laceration.

4.  Entitlement to service connection for right fifth digit foot laceration.

5.  Entitlement to service connection for neck muscle strain.

6.  Entitlement to service connection for right bicep femoris strain.

7.  Entitlement to service connection for urinary tract infections.

8  Entitlement to service connection for dermatitis.

9.  Entitlement to service connection for right hand cellulitis.

10.  Entitlement to service connection for seborrheic dermatitis of scalp.

11.  Entitlement to service connection for dysplasia with human papillomavirus (HPV) and cervicitis.

12.  Entitlement to service connection for pharyngitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

A review of the Veteran's VBMS electronic VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.

Although the RO listed an issue on the statement of the case as "service connection for gynecomastia," the Board has recharacterized this issue as entitlement to service connection for residuals of breast reduction surgery.  The Board notes that the Veteran's February 2007 original claim and subsequent statements indicate that she was seeking service connection for the residuals of her breast reduction surgery.  Furthermore, the Board notes that gynecomastia refers to a disorder in which males develop large breasts and is not a term that is appropriate for females. 

The issue of service connection for dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During service the Veteran developed larger breasts, and these caused her to develop back pain. 

2.  The Veteran's breast reduction surgery was not due to a congenital or pre-existing disability and the Veteran now has residuals of the in-service surgery.

3.  The Veteran does not currently have scars or any other disability residuals of in-service lacerations of the forehead, the left ring finger, or the fifth digit of the right foot. 

4.  The Veteran does not have a current neck muscle strain disability that is related to service.

5.  The Veteran does not have a current a right biceps femoris strain disability that is related to service.

6.  The Veteran has not had a chronic UTI disability since discharge from service that is related to service.

7.  The Veteran does not have a current dysplasia with HPV and cervicitis disability that is related to service.

8.  The Veteran does not have a current seborrheic dermatitis of the scalp disability that is related to service. 

9.  The Veteran does not have a current right hand cellulitis disability that is related to service.

10.  The Veteran does not have a current pharyngitis disability that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of breast reduction surgery, to include scars, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for residuals of laceration of the forehead have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for residuals of laceration of the left ring finger have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for residuals laceration of the fifth digit of the right foot have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for neck muscle strain have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for right biceps femoris strain have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for urinary tract infections have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  The criteria for service connection for dysplasia with HPV and cervicitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  The criteria for service connection for seborrheic dermatitis of the scalp have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

10.  The criteria for service connection for right hand cellulitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  The criteria for service connection for pharyngitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

A March 2011 letter advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate her claims and the relative duties upon herself and VA in developing her claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter advised the Veteran of the bases for assigning ratings and effective dates if service connection was granted for her claimed disabilities.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records, and Tricare medical records.  VA medical examinations and VA medical opinions have been obtained.  

In sum, the Board is satisfied that the originating agency properly processed the claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Residuals of Breast Reduction

On her July 2012 VA Form 9, the Veteran asserted that her breast reduction surgery was not elective.  She indicated that she needed the surgery due to chronic back pain.  She said that she did not have any problems prior to joining the military.  She reported continued problems such as back pain, scarring and contour deformity.  

The Veteran's December 1985 examination for enlistment to service noted no abnormalities of the breasts.  A June 1989 STR indicates that the Veteran reported enlargement of the left breast and that she had increased her bra size.  A July 1995 STR notes that the Veteran had bilateral breast swelling.  An October 2004 STR notes that the Veteran reported a one year history of breast problem.  She reported that her breasts were too large, that they caused pain in her upper back/shoulders and that she was getting grooves in the shoulders from her bra.  She reported that it was difficult to exercise due to mechanical interference.  The Veteran underwent breast reduction surgery in February 2005 and again in November 2005.  

On VA examination in April 2007, the Veteran reported tender scars from her bilateral breast reduction mammoplasties.  There was no functional impairment resulting from the condition.  Examination of the scars revealed tenderness and hyperpigmentation of more than six square inches.  Examination of the breasts was within normal limits.  It was noted that the Veteran had had a mastectomy on both sides with 50 percent of the breast tissue removed from each breast.  The diagnosis was surgical scars status post bilateral breast reduction mammoplasties.

The Veteran was afforded a VA scars examination in September 2012.  The examination revealed that the scars were not painful or unstable.  The diagnosis was well-healed bilateral reduction mammoplasty scars without residuals.  In October 2013 the VA examiner who examined the Veteran in September 2012 reviewed the Veteran's electronic VBMS file and current medical records and stated that he found no evidence of chronicity of the macromastia.  He noted that the condition had resolved without residuals.  

The Board acknowledges that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1).  However, in this case, there is absolutely no indication from the record that the Veteran had back problems as a result of her breast size prior to her active service.  Additionally there is indication that her breasts increased in size during service.  Even if the Veteran had overlarge breasts prior to service, the record indicates that the breasts increased in size during service and that they started causing the Veteran back pain after many years of service.  The record shows that the Veteran now has considerable scarring due to the in-service breast surgeries and the Veteran has described the scars as tender.  Thus, the Board finds that the principles of 38 C.F.R. § 3.306(b)(1) do not preclude service connection in this case.

In sum, the Veteran was provided surgery for a disability that developed to the extent it required surgery during service.  Although the October 2013 VA examiner opined that there were no residuals of macromastia, the records clearly shows that the Veteran has residuals of the breast reduction surgery.  Accordingly, service connection for the residuals of the breast reduction surgery, including scars, is warranted.  38 C.F.R. § 3.303.




III.  Scars of Forehead, Toe and Finger

On her August 2011 notice of disagreement (written on a VA Form 9), the Veteran reported the dates during service that she experienced lacerations to her forehead, to the fifth digit of her right foot and to the left ring finger.

However, the Board notes that she has not reported any residual disability to the forehead, fifth digit of the right foot, or to the left ring finger since discharge from service.  

The Board further notes that nothing in the post-service medical records reflect the Veteran has any current residual disability of the forehead, fifth digit of the right foot, or of the left ring finger.  On VA examination in September 2012, the VA examiner was unable to find any scars residual of the in-service lacerations of the forehead, fifth digit of the right foot, or of the left ring finger.  In an October 2013 addendum, the VA examiner further opined that the lacerations of the forehead, fifth digit of the right foot, and of the left ring finger resolved without residuals.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim. 

The Board acknowledges that the United States Court of Appeals for Veterans Claims held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect that the Veteran has experienced any residuals of the in-service lacerations to her forehead, to the fifth digit of her right foot, or to the left ring finger during the pendency of this case.  Moreover, the Veteran has not indicated that she had symptoms in service which continued after discharge.  There is otherwise no evidence indicating that the Veteran has current disabilities that may be related to service.  Accordingly, service connection for scars, or any other residuals, of in-service lacerations to the forehead, to the fifth digit of her right foot, or to the left ring finger, is not warranted.

III.  Neck Muscle Strain

The Veteran reported in August 2011 that she experienced neck muscle strain in 1994.  In July 2012 she reported that she has daily neck pain.  She said that she took Advil and got monthly massages to help relax her neck muscles.  

The post service medical records reveal no complaints or treatment regarding the Veteran's cervical spine.

On VA examination in September 2012, the Veteran reported that she was diagnosed with cervical strain in 1991 and 1994.  She stated that she had not received any treatment for her neck condition since release from service.  She reported that she still gets occasional neck stiffness for which she treats with Motrin and massages.  The examiner noted that the Veteran had loss of cervical lordosis due to chronic spasms.  The diagnosis was recurrent cervical spine mechanical strain by history.  In October 2013, the VA examiner again reviewed the Veteran's medical records and opined that the Veteran's neck muscle strain during service resolved without any residuals.  

Although the Veteran has reported that she has had neck pain since discharge from service, there is no objective indication that she has had any current chronic neck disability related to her service.  The Veteran is competent to report that she has pain in the neck.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here, whether the Veteran has a current chronic disability of the neck that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative October 2013 VA medical examination report that indicates that the Veteran's current neck complaints are unrelated to her military service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a neck muscle strain disability is not warranted.  

IV.  Right Biceps Femoris Strain

The Veteran reported in August 2011 that she was treated for right biceps femoris strain in August 1999 while serving in London.  In July 2012 she indicated that her right bicep femoris strain is shown by the post service medical records that show her complaints of leg and thigh pain.  

The post service medical records do show frequent left lower extremity leg, knee and thigh complaints.  However, none of the post service medical records indicate that the Veteran has any residuals of the right biceps femoris strain she experienced during service.  The Veteran is competent to report post service pain of the lower extremities.  However, as to the specific issue here, whether the Veteran has a current chronic disability of the right biceps femoris muscle as a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative October 2013 VA medical opinion that the Veteran's right biceps femoris strain resolved in service without any residuals.  

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for right biceps femoris strain is not warranted.  


IV.  UTI and Dysplasia

The Veteran reported in August 2011 that she experienced urinary tract infections and dysplasia with HPV during service.  In July 2012 she asserted that she developed dysplasia with HPV, as well as cervicitis, due to her chronic urinary tract infections during service.  

The STRs do indicate that the Veteran experienced UTI, dysplasia with HPV and cervicitis during service.  

The post service medical records do not show any findings of UTI, dysplasia with HPV, or cervicitis.  

On VA examination in September 2012, the diagnosis was recurrent urinary tract infection by history.  The VA examiner stated that the condition is quiescent and that there was no evidence of ongoing UTI.  He noted that the Veteran had cervicitis in 1992 and an abnormal pap smear by history.  He stated that there was no recent history of ongoing recurrent cervicitis found.

In October 2013 the VA examiner opined that the UTI and cervicitis experienced during service resolved without any residuals.    

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues here, whether the Veteran has a current chronic disability manifested by UTI, dysplasia, cervicitis or HPV that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In this case there is no medical evidence in favor of the Veteran's assertions and there is no medical evidence indicating that the Veteran now has a chronic UTI, cervicitis, or dysplasia with HPV disability that is related to service.  Accordingly, the preponderance of the evidence is against the Veteran's claims and service connection for UTI, dysplasia with HPV, and cervicitis is not warranted.

V.  Cellulitis and Seborrheic Dermatitis of the Scalp

The Veteran reported in August 2011 that she received treatment for right hand cellulitis and for seborrheic dermatitis of the scalp while in service.  In July 2012 the Veteran reported that she continued to experience right hand cellulitis.  She stated that her seborrheic dermatitis of the scalp was acute, but then seemed to indicate that it was recurrent.  

The post service medical records show a history of dermatitis, but show no diagnoses of seborrheic dermatitis of the scalp or of right hand cellulitis.  

On VA examination in September 2012 the Veteran reported that she experienced seborrheic dermatitis only in the summer.  She reported that the lesions were located on her elbows and behind her knees.  She denied any scalp condition.  The examiner opined that the in-service cellulitis resolved without residuals.  

In an October 2013 addendum, the VA examiner opined that the Veteran's seborrheic dermatitis of the (scalp) and cellulitis of the (right) hand during service resolved without residuals.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues here, whether the Veteran has a current chronic seborrheic dermatitis of the scalp or right hand cellulitis that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative October 2013 VA medical opinion that the Veteran's seborrheic dermatitis of the scalp and right hand cellulitis resolved in service without any residuals.  

VI.  Pharyngitis

The Veteran reported in August 2011 that she was treated for chronic pharyngitis in 1999.  

The post service medical records are silent to pharyngitis.  

On VA examination in September 2012, the Veteran stated that she did not remember having pharyngitis.  The VA examiner noted that the Veteran had a history of acute pharyngitis that resolved without residuals.  In the October 2013 addendum the VA examiner noted that he had again reviewed the Veteran's file, and current medical records, and found no evidence of chronicity.  He opined that the Veteran's pharyngitis resolved without residuals.  

The post service medical records fail to show that the Veteran has ever had pharyngitis since discharge from service.  A VA examiner opined in September 2012 and again in October 2013 that the Veteran had no residuals of the in-service episode of pharyngitis.  Moreover, the Veteran has not indicated that she had symptoms of pharyngitis in service which continued after discharge.  Without a current disability at any time since discharge from service, service connection is precluded.  See Brammer; Rabideau.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for pharyngitis is not warranted.  


ORDER

Entitlement to service connection for residuals of breast reduction surgery is granted.

Entitlement to service connection for forehead laceration is denied.

Entitlement to service connection for left ring finger laceration is denied.

Entitlement to service connection for right fifth digit foot laceration is denied.

Entitlement to service connection for neck muscle strain is denied.

Entitlement to service connection for right bicep femoris strain is denied.

Entitlement to service connection for urinary tract infections is denied.

Entitlement to service connection for right hand cellulitis is denied.

Entitlement to service connection for seborrheic dermatitis of the scalp is denied.

Entitlement to service connection for dysplasia with human papillomavirus and cervicitis is denied.

Entitlement to service connection for pharyngitis is denied.


REMAND

The Veteran reported at the September 2012 VA examination that she continued to experience dermatitis of the elbows and behind her knees during the summers.  She indicated in July 2012 that this has been chronic since her military service.  Although the September 2012 VA examiner provided opinions regarding the Veteran's right hand cellulitis and the Veteran's seborrheic (scalp) dermatitis, he failed to provide an opinion regarding whether the Veteran has a current chronic dermatitis disability, including the elbows and the backs of her knees, that first developed during service, or is otherwise related to service.  Where VA provides a Veteran with an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA examination and an opinion as to whether the Veteran has a current chronic dermatitis disability, including the elbows and the backs of her knees, that first developed during service, or is otherwise related to service, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA and Tricare treatment records. 

2.  When the above action has been accomplished, afford the Veteran a VA dermatological examination.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should express an opinion as to whether it is at least as likely (50 percent or greater likelihood) as not that the Veteran has a current chronic dermatitis disability, including of the elbows and the knees, that first developed during service, or is otherwise related to service.  The examiner should provide a clear and complete rationale for all opinions provided.

3.  After completion of the above, readjudicate the Veteran's claim.  If the claim remains denied, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


